 

a ~ Case 2:19-cv-01489-RSM Document 8 Filed 10/15/19 Page 1 of 2
-WAWD (Rev. 2/2018) IFP and Written Consent

UNITED STATES DISTRICT COURT
Western District of Washington

 

 

 

 

 

 

 

 

 

, ian :
JoSa fi A Starkey fi J Tet al Case Number: IF-C V-0 ) SEF K $ m
Plaintiff MeN o von

alot ECLARATION AND APPLICATION

vs. TO PROCEED IN FORMA PAUPERIS
Kio Coun Ty AND WRITTEN CONSENT FOR

} PAYMENT OF COSTS

Defendant(s)

DECLARATION AND APPLICATION TO PROCEED IN FORMA PAUPERIS

I (print your name)-lasoph SYawley fig ott declare | am the plaintiff in this case; | believe | am
entitled to relief; and | am unable to pay the costs of this proceeding or give security therefor. The nature of
my action is briefly stated as follows:

 

eres FILED _~escacnemn ENTERED __
ww LODGED RECEIVED

0cT 15 2019 SP

TITLE
EE SS ean
y WESTERN DIS DEPUTY

 

In support of this application, | answer all of the following questions:
1. Are you presently employed?

[) Yes Total amount of net monthly salary (take home pay) $

 

Name and address of employer
No _ Date of last employment Yfeo 17 _ Total amount of last net monthly salary $ Io 00 (0x44

2. If married, is your spouse presently employed? Ka manied

(1 Yes Total amount of spouse's net monthly salary (take home pay) $

Name and address of employer
No Date of spouse's last employment Total amount of last net monthly salary $
3. For the past twelve months, list the amount of money you and/or your spouse have received from any of
the following sources.

 

a. Business, profession or other self-employment $ -~O$—
b. Income from rent, interest or dividends $$. -oO-—
c. Pensions, annuities or life insurance payments $ ~@—
d. Disability, unemployment, workers compensation or public assistance $  —OQ-——
~ e. Gifts or inheritances . . $ -0O-
f. Money received from child support or alimony $ _0-
4 $e] 0.00
4

 

t

Page 1 of 2

 

 
.- Case 2:19-cv-01489-RSM Document 8 Filed 10/15/19 Page 2 of 2

4. List the amount for each of the following for you and/or your spouse:

Cash on hand $ 2:S.06 Checking Account $ Ze aA Savings Account $

5. Do you and/or yourspouse own or have any interest in any real estate, stocks, bonds, notes, retirement
plans, automobiles, or other valuable property (excluding ordinary household furnishings and clothing)?
if Yes, describe the property and state its approximate value:

 

Yes

Ono [CRA

 

 

 

 

 

hoa Jo
/

6. Are any persons dependent upon you or your spouse for support? If Yes, state their relationship to you
or your spouse, and indicate how much is contributed toward their support each month. (Do not include
names of minor children. )

(] Yas
No

 

 

 

 

 

 

7. Describe the types of monthly expenses you incur, such as housing, transportation, utilities, loan |
payments, or other regular monthly expenses and the amount spent each month.

se LW 50-0) 4pm aseo Cah,
Bea nbs ede neghond limping | pies

 

 

 

 

 

 

8. Provide any other information that will help explain why you cannot pay court fees and costs.

This ix & Baderal

 

 

 

| declare under penalty of perjury that the foregoing is true and correct.

bls/2014 Mn Gend s Pl?

Executed on: (Date) “Sigh mature of Plaixtiff
WRITTEN CONSENT FOR PAYMENT OF COSTS UNDER LOCAL RULE CR3(c)

I, (print your name) | B30) } S 4 gett
hereby consent that any recovery in damages that | may receive in the above-captioned cause may be

reduced, if so directed by the court, in such an amount as is necessary for payment of the unpaid fees and
costs which are taxed against me in the course of this litigation.

[e/5/2014 ¢ Cab
Executed on: (Date) ston ture of Plaingtf
Page. 2 of 2

 
